Citation Nr: 0423595	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-31 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to the assignment of an initial compensable 
evaluation for hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which granted service connection 
and assigned a zero percent rating for hepatitis C.  The 
veteran appeals for the assignment of an initial compensable 
rating.

The rating decision on appeal also denied a compensable 
evaluation for bilateral hearing loss, denied service 
connection for a number of conditions (including tinnitus), 
and found that the veteran had failed to submit new and 
material evidence to reopen two additional claims for service 
connection.  The veteran's September 2003 VA Form 9 indicated 
that he only wished to appeal the claim for an initial 
compensable evaluation for hepatitis C, as well as the claim 
for service connection for tinnitus.  An October 2003 VA 
rating decision granted service connection for tinnitus, with 
a 10 percent evaluation.  The veteran has not submitted a 
notice of disagreement with the rating or effective date 
assigned by this decision.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the sole issue 
before the Board on appeal is entitlement to an initial 
compensable evaluation for hepatitis C.  

In addition, during an April 2004 videoconference hearing, 
chaired by the undersigned Veterans Law Judge, the veteran 
contended that his hepatitis C has resulted in migraine 
headaches, since they had begun about the same time or a 
little earlier than when he was diagnosed with hepatitis C.  
The Board finds that this testimony raises a claim for 
service connection for migraines headaches secondary to 
hepatitis C.  As this claim has not been adjudicated or 
developed for appellate review, it is  referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the claims file indicates that this 
claim requires additional development.  During his April 2004 
videoconference hearing, the veteran testified that he had 
recently undergone a VA examination to evaluate his service-
connected hepatitis C.  He indicated that the examination was 
performed during the latter part of March 2004.  He recalled 
that, during the evaluation, a nurse told him that certain 
test results would require two weeks.  The report of this VA 
examination or the results of laboratory studies performed at 
that time are not in the claims file.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the veteran's claims file the report 
of the most recent VA examination report, 
conducted in late March 2004, along with 
the reports of any laboratory tests 
performed at that time. 

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the appellant's claim.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

3.  The RO should then readjudicate the 
appellant's claim for an initial 
compensable evaluation for hepatitis C.  
If this decision is adverse to the 
appellant, he should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


